DECISION
On January 28, 2016, the Defendant’s suspended sentence was revoked for violation of the conditions of his probation, and he was sentenced to the Montana State Prison for a term of forty-one (41) years, with thirty-one (31) years suspended, for the offense of Sexual Intercourse Without Consent, a Felony, as specified in §45-5-502(1), MCA. The Court granted credit for time served in the amount of 37 days, with credit for a previous revocation of 62 days for a total of 99 days credit for time served. The Defendant completed Phases I and II of the Sexual Offender Treatment Program as part of his original sentence. The Defendant was designated a Level III sex offender in his original sentence. Consistent with the recommendations of Dr. Chris Quigley, Defendant shall receive credit for Phases I and II and is not required to complete Phases I and II as part of this sentence and Judgment. The Court Ordered that the relevant conditions previously imposed were re-imposed as conditions of the Defendant’s sentence.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net from the Great Falls Regional Prison and was represented by Brent Getty of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are *81insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.